Citation Nr: 9926244	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-12 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date for a total rating based on 
individual unemployability, due to service-connected 
disabilities, earlier than October 20, 1997.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to November 
1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which granted a total rating based on 
individual unemployability, due to service-connected 
disabilities, effective October 20, 1997, the date of the 
veteran's claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The RO received a claim for increased evaluations for 
service-connected disabilities and a total rating based on 
individual unemployability, due to service-connected 
disabilities, on October 20, 1997.

3.  The veteran was awarded increased evaluations for PTSD 
and left acromioclavicular impairment, and a total rating 
based on individual unemployability, due to service-connected 
disabilities, effective October 20, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to October 20, 1997, 
for a total rating based on individual unemployability, due 
to service-connected disabilities, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 3.400(o), 4.16 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  The veteran has been afforded a VA examination 
and private and VA treatment records have been obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

The veteran claims that the effective date of his award of 
individual unemployability should be earlier than October 20, 
1997, the date established by the March 1998 rating decision 
on appeal.  The veteran contends that unspecified VA medical 
records constituted informal claims for increased evaluations 
for service-connected disabilities or for individual 
unemployability.  The veteran contends that the RO erred by 
failing to consider these informal claims or provide the 
veteran with applications for benefits, pursuant to 38 C.F.R. 
§ 3.155(a)(1998).  The veteran also contends that these 
informal claims constitute evidence of continuous prosecution 
of a claim for increased evaluations or a claim for 
individual unemployability.  

Turning to the facts of the case, correspondence received 
from the veteran on October 20, 1997, sought increased 
evaluations for each of his service-connected disabilities: 
PTSD, left acromioclavicular impairment, low back strain and 
tinnitus.  The veteran also sought a total rating based on 
individual unemployability, due to service-connected 
disabilities.  

The rating decision on appeal, dated in March 1998, denied 
increased evaluations for tinnitus and low back strain.  
Tinnitus and low back strain remained evaluated as 10 percent 
disabling, from November 1976 and September 1978, 
respectively.  The rating decision increased the evaluation 
for the veteran's PTSD from 10 percent to 50 percent, and 
increased the evaluation for the veteran's left 
acromioclavicular impairment from zero percent to 20 percent.  
The effective date of each increase was October 20, 1997, the 
date of receipt of the veteran's claim.  As a result of these 
increased evaluations, the total combined evaluation of the 
veteran's service-connected disabilities increased from 30 
percent, effective May 1993, to 70 percent, effective October 
20, 1997.  

In light of the increased evaluation awards, the March 1998 
rating decision also granted a total rating based on 
individual unemployability, as the veteran's service-
connected disabilities combined for a total of at least 70 
percent, and included at least one evaluation of at least 40 
percent.  See 38 C.F.R. § 4.16(a).  The effective date of the 
award of total rating based on individual unemployability, 
due to service-connected disabilities, was October 20, 1997.  

Turning to governing law, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability has 
occurred, if the claim for an increased rating is received 
within one year from such date; otherwise the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, 
date of receipt of claim" applies only if a factually 
ascertainable increase in disability occurred more than one 
year prior to filing the claim for an increased rating.  
Harper v. Brown, 10 Vet. App. 125 (1997).

In the present case the earliest possible effective date for 
individual unemployability would be October 20, 1996, one 
year prior to the date of receipt of the veteran's original 
claim for that benefit.  38 C.F.R. § 3.400(o)(2).  

There is no competent medical evidence dated between October 
20, 1996 and October 20, 1997, showing entitlement to an 
increased evaluation at that time satisfying the criteria for 
individual unemployability.  Private medical records 
pertaining to this time period consist in part of treatment 
records from John R. Emmett, M.D.  These records show 
treatment for tinnitus, as well as other, non-service-
connected disabilities, from July 1990 to May 1997.  However, 
the veteran's current 10 percent evaluation for tinnitus is 
the maximum schedular evaluation for that disability.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  

Medical records from John W. Melvin, D.C., dated in March 
1995 note localized thoracic pain, muscle spasms from T2-8, 
and provide that there was no specific etiology.  Medical 
records dated in April 1997 note lower back pain of the 
lumbosacral spine, no neurological loss, and unremarkable 
gait.  These records provide no diagnosis or range of motion 
studies, and do not address the etiology of the symptoms.  
They do not indicate moderate limitation of lumbar spine 
motion, lumbosacral muscle spasm, or loss of lateral 
lumbosacral spine motion.  Accordingly, they do not warrant a 
higher evaluation for the veteran's service-connected low 
back strain, prior to October 20, 1997.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 - 5295 (1998). 

Finally, the report of a November 1997 VA examination, and a 
corresponding March 1998 addendum, provide no medical 
evidence pertaining to the severity of any of the veteran's 
service-connected disabilities prior to October 20, 1997.   

The Board recognizes the veteran's assertions that, prior to 
receipt of his formal claim in October 1997, unspecified VA 
medical records were associated with the claims file that 
constituted informal claims for increased evaluations or 
total rating based on individual unemployability, due to 
service-connected disabilities.  However, the Board points 
out that no VA or private medical records of any type were 
submitted or received since a July 1993 rating decision 
denied increased evaluations for service-connected low back 
and left shoulder disabilities, an October 1993 rating 
decision granted service connection for PTSD, and the receipt 
of the veteran's October 20 , 1997, formal claim.   

Similarly, during this time, the RO received no 
correspondence from the veteran, or anyone on his behalf, 
indicating an intent to apply for increased evaluations or 
individual unemployability.  See 38 C.F.R. §§ 3.154, 3.155 
(1998).  His October 20, 1997 correspondence was the earliest 
statement that may be construed as a claim for increased 
evaluations or individual unemployability.

In light of the above, an effective date earlier than October 
20, 1997, for a total rating based on individual 
unemployability, due to service-connected disabilities, is 
denied.


ORDER

An effective date prior to October 20, 1997, for assignment 
of a total rating based on individual unemployability, due to 
service-connected disabilities, is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

